December 22, 1919. The opinion of the Court was delivered by
In his decree, his Honor, the County Judge, says: "The sole question is whether there was such misrepresentation or undue influence as would vitiate the deed to the defendant from his mother. * * * In the cause at bar we have in dispute, a deed from mother to son. Does that relationship, ipso facto, raise a presumption of undue influence, the burden of rebutting which would be with the defendant? It does not. * * * There being no presumption of either undue influence or misrepresentation from mere relationship, has the plaintiff proven either? I hold not. Indeed, did the presumption of undue influence exist, my finding would be that it had been met by the defendant and overcome."
The following authorities show that there was error on the part of his Honor, the County Judge, in ruling that there was no presumption of undue influence arising from the relation of parent and child, and that the burden of proof rested upon the plaintiff: Way v. Ins. Co., 61 S.C. 501,39 S.E. 742; Craddock v. Weekley, 85 S.C. 329, 67 S.E. 308;Huguenin v. Adams, 110 S.C. 407, 96 S.E. 918.
Not only was there a failure on the part of the defendant to give a satisfactory explanation of the transaction between him and his mother, but the testimony in behalf of the plaintiff clearly shows that there was undue influence on the part of the defendant.
MR. JUSTICE HYDRICK did not sit, because related to one of the parties. *Page 306